— Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State commissioner dated January 25, 1978 and made after a statutory fair hearing, as modified a determination of the local agency to recoup overpayments made to petitioner on her behalf and on behalf of her dependent children so as to permit recovery only as to the amount of assistance provided on her behalf. Petition granted and determination annulled insofar as reviewed, on the law, without costs or disbursements, and respondents may not recover the outstanding balance of alleged overpayments provided on the petitioner’s behalf. At the statutory fair hearing, petitioner admitted that she failed to inform the agency of her marriage to Charles Williams, but denied that Williams, who she claimed was unemployed during the period in question, contributed to the family’s support. To corroborate her denial, petitioner produced a letter from a company which had employed Williams, listing the dates of his employment, which showed that Williams was not employed there during the period in question. For its part, the agency made only a conclusory allegation that Williams contributed to the family’s support during the relevant period. The allegation was based on a hearsay statement in an internal memorandum to the effect that Mr. Williams was employed during the relevant period. When questioned, the agency representative at the hearing admitted that "At the time this memo was prepared by [the agency employee] there was no evidence in the record nor secured by this agency that [Williams] had in fact been employed”. In light of the evidence adduced in support of the petition the uncorroborated hearsay statement was insufficient to support the agency’s determination *953(see Matter of Fore v Toia, 60 AD2d 913; Matter of Ayala v Toia, 59 AD2d 739; Matter of Soto v Berger, 53 AD2d 529). Hopkins, J. P., Mangano, Rabin and Gulotta, JJ., concur.